        Case 2:11-cr-00403-APG-PAL Document 259 Filed 08/04/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     PAUL D. RIDDLE
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Paul_Riddle@fd.org
 6
     Attorney for Jorge Joao Perez
 7
 8                              UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                           Case No. 2:11-cr-00403-APG-PAL
11
                   Plaintiff,                                STIPULATION TO CONTINUE
12                                                             REVOCATION HEARING
            v.
                                                                    (Sixth Request)
13
     JORGE JOAO PEREZ,
14
                   Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
17
     Acting United States Attorney, and Daniel E. Clarkson, Assistant United States Attorney,
18
     counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
19
     and Paul D. Riddle, Assistant Federal Public Defender, counsel for Jorge Joao Perez, that the
20
     Revocation Hearing currently scheduled on August 3, 2021, be vacated and continued to a date
21
     and time convenient to the Court, but no sooner than One Hundred (100) days.
22
            This Stipulation is entered into for the following reasons:
23
            1.     Mr. Perez is currently resolving a new criminal charge. The parties would like
24
     to continue his hearing regarding revocation of his Supervised Release until after his new
25
     criminal charge has been resolved. Sentencing on the new criminal charge is currently
26
     scheduled for November 2, 2021.
      Case 2:11-cr-00403-APG-PAL Document 259 Filed 08/04/21 Page 2 of 3




 1        2.     The defendant is in custody and agrees with the need for the continuance.
 2        3.     The parties agree to the continuance.
 3        This is the sixth request for a continuance of the revocation hearing.
 4        DATED this 29th day of July, 2021.
 5
 6   RENE L. VALLADARES                             CHRISTOPHER CHIOU
     Federal Public Defender                        Acting United States Attorney
 7
 8      /s/ Paul D. Riddle                             /s/ Daniel E. Clarkson
     By_____________________________                By_____________________________
 9   PAUL D. RIDDLE                                 DANIEL E. CLARKSON
     Assistant Federal Public Defender              Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                   2
        Case 2:11-cr-00403-APG-PAL Document 259 Filed 08/04/21 Page 3 of 3




 1
                                 UNITED STATES DISTRICT COURT
 2
                                      DISTRICT OF NEVADA
 3
 4   UNITED STATES OF AMERICA,                           Case No. 2:11-cr-00403-APG-PAL
 5                  Plaintiff,                           ORDER
 6          v.
 7   JORGE JOAO PEREZ,
 8                  Defendant.
 9
10
            IT IS THEREFORE ORDERED that the revocation hearing currently scheduled
11
     for Tuesday, August 3, 2021 at 1:30 p.m., be vacated and continued to November 3, 2021, at
12
     the hour of 4:00 p.m. by videoconference; or to a time and date convenient to the court.
13
            DATED: August 4, 2021
14
15
16                                                UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                     3
